DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this application filed on 1 June 2020.

Status of Claims
Claims 1-10 are pending in the application, claim 10 is withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 1 October 2021 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 1 October 2021.



Claim Objections
Claim 2 is objected to because of the following informalities:
With Regards to Claim 2:  Instant claim 2 recites "a light scattering compound" on lines 2 to 3, which appears to be a typographical error; recommend correcting this to read as "the[[a]] light scattering compound".
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browning (US 2007/0047077 A1).
Regarding Claim 1:  Browning teaches a projection screen, particularly a rear, transmission, or back projection screen in which modulated light from a projector is illuminated on the side facing away from the view and that light is viewed on the side facing the viewer (figure 1, and [0001]-[0002] of Browning).  Browning also teaches that which is considered equivalent to the claimed "light scattering compound") (figure 1 and [0008]-[0012] of Browning).

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ide et al. (US 2017/0205701 A1).
Regarding Claim 1:  Ide teaches a transmission-type transparent screen which displays image-forming light projected from a projector so as to be visible as an image to an observer who is on the side opposite to the projector, as well as an image display system ([0001] and [0045]-[0046]  of Ide).  Ide also teaches that the screen (ref. #1; which is considered equivalent to the claimed "sheet-shaped glass structure") comprises a light scattering sheet (ref. #30) disposed between a first transparent substrate (ref. #10) and a second transparent substrate (ref. #20), said light scattering sheet comprising a light scattering layer (ref. #34) having a light scattering material (ref. #33) dispersed in a transparent resin (ref. #32) (figure 1, [0046], [0049], and [0064] of Ide).
Regarding Claim 2:  Ide teaches that the sheet-shaped glass structure comprises a light scattering layer comprising a light scattering compound ([0049] and [0064] of Ide), and the content of the light scattering compound in the light scattering layer can be calculated to be 0.3 mass% [= 100 * ((0.08 g) / ((26 g) + (0.08 g) + (0.08 table 1 of Ide); which anticipates the claimed range of --0.1 to 30 mass%--.  See MPEP §2131.03(I).
Regarding Claim 3:  Ide teaches that the sheet-shaped glass structure has a multilayer structure in which at least a glass plate and the light scattering layer are laminated (figure 1, [0049], [0051], and [0064] of Ide).
Regarding Claim 4:  Ide teaches that the light scattering layer is a light scattering resin layer comprising a resin and the light scattering compound dispersed in the resin ([0064] of Ide).
Regarding Claim 5:  Ide teaches that the sheet-shaped glass structure has a laminated glass structure comprising two glass plates and an interlayer disposed between the glass plates, and the interlayer comprises the light scattering resin layer (figure 1, [0049], [0051], and [0064] of Ide).
Regarding Claim 6:  Ide teaches that the resin is a thermoplastic resin ([0064], [0068], and [0069] of Ide).
Regarding Claim 7:  Ide teaches that the thermoplastic resin is a polyvinyl acetal resin (e.g. polyvinyl butyral) ([0069] of Ide).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Browning (US 2007/0047077 A1) as applied to claim 1 above.
Browning is relied upon as stated above.
Regarding Claim 2:  Browning discloses that the sheet-shaped glass structure comprises a light scattering layer comprising a light scattering compound, and the content of the light scattering compound in the light scattering layer is from about 0.5% to about 15% by weight of the layer ([0008]-[0012] of Browning); which overlaps the presently claimed range of --0.1 to 30 mass%--.  Browning differs from the claims by failing to provide an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Browning, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.
Regarding Claim 3:  Browning discloses that the sheet-shaped glass structure has a multilayer structure in which at least a glass plate and the light scattering layer are laminated (figure 1 and [0008]-[0012] of Browning).
Regarding Claim 4:  Browning discloses that the light scattering layer is a light scattering resin layer comprising a resin and the light scattering compound dispersed in the resin (figure 1 and [0008]-[0012] of Browning).
Regarding Claim 5:  Browning discloses that the sheet-shaped glass structure has a laminated glass structure comprising two glass plates and an interlayer disposed figure 1 and [0008]-[0012] of Browning).
Regarding Claim 6:  Browning discloses that the resin is a thermoplastic resin ([0008], [0012], and [0014] of Browning).
Regarding Claim 7:  Browning discloses that the thermoplastic resin is a polyvinyl acetal resin (e.g. polyvinyl butyral) ([0014] of Browning).
Regarding Claim 9:  Browning discloses that that the light scattering compound is in the form of particles having an average particle diameter of from about 0.1 to about 10 microns ([0020] of Browning); which overlaps the presently claimed range of --1 to 50 µm--.  Browning differs from the claims by failing to provide an anticipatory example or a range that is sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Browning, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ide et al (US 2017/0205701 A1) as applied to claim 1 above.
Ide is relied upon as stated above.
Regarding Claim 9:  Ide discloses that that the light scattering compound is in the form of particles having an average particle diameter of from 0.02 to 1 µm ([0074] of Browning); which overlaps the presently claimed range of --1 to 50 µm--.  Ide differs sufficiently specific to anticipate the claimed range.  However, it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Ide, because overlapping ranges have been held to establish prima facie obviousness.  See MPEP §2144.05.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. (US 2017/0205701 A1) as applied to claim 1 above, and further in view of Parusel et al. (US 2006/0209403 A1).
Ide is relied upon as stated above.
Regarding Claim 8:  Ide discloses the claimed image display system, but fails to disclose that --the light scattering compound is calcium carbonate--.
Parusel discloses a rear-projection screen comprising spherical scattering particles, and that such particles are known per se and can be of inorganic materials, such as calcium carbonate ([0001], [0045], and [0049] of Parusel).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the calcium carbonate particles of Parusel as the light scattering compound disclosed by Ide in order to have --the light scattering compound be calcium carbonate--.  One of ordinary skill in the art would have been motivated to have incorporated the calcium carbonate particles of Parusel as the light scattering compound disclosed by Ide, since it has been held to be within the general skill of a See MPEP §2144.07.  (In the instant case, since Parusel discloses that light scattering particles such as calcium carbonate are known in the art, it would have been obvious for a skilled person in the art to have used them as the light scattering particles in the sheet-shaped glass structure of Ide.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Etori et al. (US 6,804,053 B2) which teaches a light transmitting type screen in which images projected from its back side by a projector are seen from the side opposite the projector, the screen comprising a light scattering compound dispersed in a thermoplastic resin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781